Civil action to recover damages for personal injuries caused by the alleged negligence of the defendants, landlord and owners of the property, in failing to keep the premises in proper repair. At the close of plaintiff's evidence on motion there was judgment of nonsuit, and plaintiff excepted and appealed.
In the absence of an express covenant to repair or keep in repair, a landlord is not ordinarily held liable for personal injuries to the tenant or his family by reason of defective conditions of the premises. And even with a covenant to repair, the general rule is that such a liability will not usually be imputed. And it is not required to discuss or determine whether an action of this kind will lie against the landlord under the exceptional covenants or circumstances, for if this be conceded, on careful perusal of the record we are of opinion that in the instant case there are no facts in evidence that will justify or permit the *Page 362 
inference that the alleged breach of an agreement to repair was the proximate cause of the injury complained of, nor even that it caused the injury to plaintiff. The judgment of his Honor directing a nonsuit is therefore
Affirmed.
Cited: Godfrey v. Power Co., 190 N.C. 35; Tucker v. Yarn Mill Co.,194 N.C. 758; Mercer v. Williams, 210 N.C. 458; Livingston v.Investment Co., 219 N.C. 430; Leavitt v. Rental Co., 222 N.C. 82;Harrill v. Refining Co., 225 N.C. 425; Robinson v. Thomas, 244 N.C. 736.